 Case 5:18-cv-00166-JPB Document 22 Filed 01/16/20 Page 1 of 6 PageID #: 130



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

DIANA MEY,

              Plaintiff,

V.                                                      Civil Action No. 5:18-CV-166
                                                        (BAILEY)
ENVIRONMENTAL SAFETY
INTERNATIONAL, INC., JOSEPH
M. CARNEY, and JOE REED,

              Defendants.

      ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Pending before this Court is plaintiff’s Motion for Summary Judgment, filed

November20, 2019 [Doc. 17]. On November 22, 2019, this Court entered a Roseboro

Notice directing the defendants to file any opposition explaining why the motion should not

be granted. [Doc. 19]. The order sent to defendant Carney, the only defendant to have

made an appearance in this case, was returned as undeliverable. As of the entry of this

order, more than a month has passed since the motion or the Roseboro notice were filed,

but to date there has been no response from defendant Carney. Accordingly, the motion

is now ripe for decision. For the reasons stated below, this Court will grant the motion.

       Although all three defendants in this case received service of process via the West

Virginia Secretary of State, only defendant Carney made an appearance, by filing an

answer to the complaint on October31, 2018. [Doc. 4]. Accordingly, on August 28, 2019,

the Clerk entered default against defendants Environmental Safety International, Inc., and

Joe Reed. [Doc. 12]. Since initiallyfiling his prose answer, however, Mr. Carney has made

no further appearance in this case and has failed to keep his address up to date with this
  Case 5:18-cv-00166-JPB Document 22 Filed 01/16/20 Page 2 of 6 PageID #: 131



Court. Further, plaintiff asserts in her motion that the defendants have failed to respond

to any communications or participate in a Rule 26(f) conference. IDoc. 17 at 1].

                                        LEGAL STANDARD

            Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477      u.s. 317, 322(1986).   A genuine issue

exists “if the evidence is such that a reasonable jury could return a verdict for the non-

moving party.” Anderson v. Liberty Lobby, Inc., 477           u.s. 242, 248 (1986).   Thus, the

Court must conduct ‘the threshold inquiry of determining whether there is the need for a

trial   —   whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477        u.s. at 250.
            Additionally, the party opposing summary judgment ‘must do more than simplyshow

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475        u.s. 574, 586 (1986).   That is, once the movant has

met its burden to show absence of material fact, the party opposing summary judgment

must then come forward with affidavits or other evidence demonstrating there is indeed a

genuine issue for trial.       Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323-25;

Anderson, 477 U.S. at 248. “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.s. at 249 (citations


                                                 2
 Case 5:18-cv-00166-JPB Document 22 Filed 01/16/20 Page 3 of 6 PageID #: 132



omitted).

                                         DISCUSSION

         This Court has considered the exhibits and authorities submitted by plaintiff and the

arguments of plaintiff’s counsel. As an initial matter, because the plaintiff has submitted

an affidavit [Doc. 18-1] attesting to facts in this case including those filed in the complaint,

and because the defendant has not opposed the motion for summary judgment nor at any

point in this case provided any evidence disputing plaintiffs claims, this Court finds that the

plaintiff has satisfied her initial burden of showing that there is no genuine dispute of

material fact.

         Upon review, this Court finds that the plaintiff received three calls from the

defendant on December 29, 2016, December 30, 2016, and January 9, 2017, using an

automated telephone dialing system to the plaintiff’s number. The plaintiff’s number is

assigned to a cellular phone service and is on the Do Not Call list. The Court finds that

each of these calls constituted violations of the West Virginia Consumer Credit and

Protection Act (“WVCCPA”), W.Va. Code        § 46A-6F-601 for a call to a number listed on the
“Do Not CaM” list and violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C.   § 227(b)(3) for calls made to a number listed on the “Do Not Call” list as well as for
calls made using an automated telephone dialing system. Because the defendant has

previously been cited in 2004 and 2005 forviolations by the FCC, including willful violations

of the telephone protection laws, the Court finds that the three calls to the plaintiff were

made willfully and knowingly. The Court finds that the plaintiff is entitled to statutory

damages for these violations, as well as injunctive relief pursuant to W.Va. Code

§ 46A-6F-701(c).
                                               3
 Case 5:18-cv-00166-JPB Document 22 Filed 01/16/20 Page 4 of 6 PageID #: 133



       Under47 U.S.C.    § 227(b)(3)(B), plaintiff has a right to recover actual monetary loss
or $500, whichever is greater, from each violation of 47 U.S.C.   § 227(b). If the Court finds
that the violations were committed willfully or knowingly, the Court has discretion to

increase the amount of the award to three times the amount available under section

(b)(3)(B). For three violations for calling a wireless phone number on the “Do Not Call” list

under the TCPA, the plaintiff is entitled to $500 for each violation; because this Court has

found the violations were done willfully and knowingly, the Court deems it appropriate to

increase the award to Si 500 for each violation, for a total of $4,500. Likewise, for three

violations for calling using an automated telephone dialing system under the TCPA, the

plaintiff is entitled to $500 for each violation; because this Court has found the violations

were done willfully and knowingly, the Court deems it appropriate to increase the award to

$1,500 for each violation, for a total of $4,500.

       Under W.Va. Code     § 46A-6F-701, the WVCCPA, plaintiff may recover, in addition
to damages, “a penalty in an amount, to be determined by the court, of not less than one

hundred dollars nor more than three thousand dollars.” The Court finds that an award of

$3,000 is appropriate for each violation. Additionally, under W.Va. Code § 46A-6F-701 (e),

the Court may adjust the damages to account for inflation from the first day of July, 1998,

to the time of the award of damages in an amount determined by the application of data

from the consumer price index. Applying this inflation1, the Court finds that the damages

should be adjusted to $14,171.36.



       ‘Calculations made by CPI Inflation Calculator, US Department of Labor, Bureau
of Labor Statistics, https://www.bls.gov/data/inflation caculator.htm to calculate inflation
from July 1998 to December 2019, the most recent month with available data.

                                              4
 Case 5:18-cv-00166-JPB Document 22 Filed 01/16/20 Page 5 of 6 PageID #: 134



       Although the plaintiff includes calculations for attorneys’ fees and expenses, this

Court does not find an award of such fees is appropriate because they are not authorized

under 47 U.S.C.   § 227 or W.Va. code § 46A-6F-701. The section of the TCPA giving rise
to the cause of action asserted in this case,    § 227(b)(3), does not authorize awarding
attorneys’ fees. See Reid v. I.C. Sys. Inc., 304 F.R.D. 253, 256 (D. Ariz. 2014). Likewise,

although other sections of the WVCCPA authorize awarding attorneys’ fees, no such

provision is included in section 701. Nor does the plaintiff provide some other basis for an

award of attorneys’ fees. Accordingly, the parties bear their own costs.

       Further, plaintiff has shown she is entitled to judgment as a matter of law in respect

to injunctive relief under 47 U.S.C.    § 227(b)(3) and W.Va. Code § 46A-6F-701(c).
Accordingly, the Court finds it appropriate to orderdefendant to cease and desist all further

calls to consumers in violation of these statutes.

       Finally, the Court finds that the plaintiff is not entitled to an award of damages for

her claims of negligence and invasion of privacy. Although plaintiff argues that defendant

is liable for “annoyance and inconvenience” for negligence and for “any harassment,

annoyance, inconvenience, anger, and all other damages” for invasion of privacy, she has

not shown any damages beyond these mere assertions.

                                      CONCLUSION

       Forthe aforementioned reasons, plaintiff’s Motion for Summary Judgment [Dot. 171

is hereby GRANTED. Accordingly, the Court awards penalties against defendant in the

total amount of $23,171.36. The defendant is further ORDERED to cease and desist from

all calls to consumers which would violate 47 U.S.C.   § 227 or W.Va.   Code   § 46A-6F-601.


                                             5
 Case 5:18-cv-00166-JPB Document 22 Filed 01/16/20 Page 6 of 6 PageID #: 135



The Clerk is directed to enter judgment in favor of the plaintiff and STRIKE this matterfrom

the active docket of the Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein

and to mail a certified copy, return receipt requested to any pro se parties.

       DATED: January 16, 2020.




                                                        BAILEY
                                          UNITED STATES DISTRICT JUDGE




                                             6
